11DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (KR 20170071717),
	In reference to claim 16, Ju discloses a system in Fig. 1, comprising:
	a daisy chain of drivers (7a-7d), including first and second drivers (7a and 7b);
	a display (1)  including a portion arranged into multiple rows (GL) and multiple-columns (DL) (¶ [21]); and
	a display controller (5) coupled to the display and the first and second drivers (7a and 7b), the display controller configured to:
	control the rows of the display;
	provide a data frame to the first driver (¶ [27]); and
	provide a first clock signal to each of the first and second drivers (¶ [27]);
	wherein the first driver is configured to:
	provide a second clock signal based on the first clock signal (¶ [48-49]);
	receive the data frame from the display controller (¶ [28];
	remove a portion of the data frame addressed to the first driver-from the data frame ( ¶ [10], [14], [32], [43] [45]);
	after removing the portion of the data frame addressed to the first driver (7a), provide a remainder of the data frame to the second driver (7b); and
	control the portion of the display according to the portion of the data frame addressed to the first driver and the second clock signal (see phase 3 of Fig. 4; and ¶ [32] and [41]).


				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (KR 20170071717), hereinafter Ju, in view of Huang et al. (US 2011/0199369), hereinafter Huang
	Igarashi discloses in Figs. 1, 3 and 4, a circuit 7, comprising:
	a driver (7a in Fig. 1 and Fig. 3), having clock input, a data input and data output (¶ [27]) including:
	a phase-locked loop (374) configured to receive a first clock signal and provide a second clock signal based on the first clock signal (¶ [49]); and
	a digital interface (377) configured to:
	receive the first clock signal from the clock input and provide  (¶ [28]);
	receive a data frame (image data package from the timing controller TCON¶ [28]);
	extract a portion (1/4) of the data frame addressed to the driver (7a Fig. 4; ¶ [10], [14], [32], [43] [45]);
	after extracting the portion of the data frame addressed to the driver, providing a remaining portion to the data output, for example to the next driver 7b (see phase 3 of Fig. 4; ¶ [41], [43], [45]).
	Ju does not disclose receiving a data frame from the data input at sequentially rising and falling edge transitions of the first clock signal.
	In the same field of endeavor, Huang discloses a data frame from the data input at sequentially rising and falling edge transitions of the first clock signal. Huang discloses typical driving system of a flat panel display includes a timing controller, source drivers and gate drivers. The timing controller generates data, clock and synchronization signals, which are transmitted to the source drivers in a bus manner. The source drivers receive data from the timing controller according to the rising and falling edges of the clock signal (¶ [4]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention incorporate the receiving data of Ju in view of the teaching of Huang because transmission interfaces commonly used for signal transfer between the timing controller and the source drivers are interfaces with two signal levels, such as reduced swing differential signaling (RSDS) and mini low voltage differential signaling (mini-LVDS) interfaces (¶ [4]).
	In reference to claim 8, Ju discloses a display controller (5) in Fig. 1 coupled to the clock input and data input (377); the display controller is configured to control the display line through driver 7a, provide clock signal to clock input and provide data frame to the data input; and the driver is configured to control the display columns at least partially according to the data frame addressed to the driver and the second clock signal (¶ [27-28] and [35-40]).

Claim(s) 2 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over JU and Huang in view of Kikuchi (U.S. Patent No. 6,606,715)
	In reference to claim 2, Ju as modified does not disclose the data frame received by the driver includes a start indicator, head bytes, a check bit, and an end indicator.
	In the same field of endeavor, Kikuchi discloses a frame unit of transfer data and a packet by one or more frames and each of frame is constructed by: start indicator start frame SOF 4 bytes, head bytes (24 bytes), check bit (CRC code), and end indicator (frame end of 4 bytes), see col. 6, lines 15-22).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to use the data frame in Igarashi as taught by Kikuchi so that  even if an interruption occurs in a transfer of a data block, the transfer of the data block and a formation of protection data can be simultaneously performed, thereby raising accessing performance (col. 1, lines 60-63). 
	In reference to claim 3, Ju discloses the driver (7a) is a first driver, the circuit (7) further comprises a second driver (7b) discloses a portion (1/4) of the data frame addressed to the first driver (7a) and a portion of the data frame (2/4) addressed to the second driver (2/4); (see ¶ [32] of Ju), and Kikuchi discloses the data bytes is used by frame kind display (col. 6, lines 18-35).

 Allowable Subject Matter
Claims 9-11 and 13-15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
In reference to claim 9,
after writing the first data to the data frame, provide the data frame to the first data output ; and
a second driver having a second clock input, a second data input and a second data output, in which the second clock input is coupled to the first clock input, the second data input is coupled to the first data output, and the second driver include:
a second phase-locked loop configured to: receive the first clock signal from the second clock input; and provide another instance of the second clock signal based on the first clock signal; and
a second digital interface configured to:
receive the first clock signal from the second clock input;
receive the data frame from the second data input;
write second data to the data frame at sequential rising and falling edge transitions and of the first clock signal; and
after writing the second data to the data frame, provide the data frame to the second data output.
Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 4,
the circuit of claim 3, wherein the clock input is a first clock input, the data input is a first data input, the data output is a first data output, the phase-locked loop is a first phase-locked loop, the digital interface is a first digital interface, the remaining portion is a first remaining portion, the second driver has a second clock input, a second data input and a second data output, the second clock input is coupled to the first clock input, the second data input is coupled to the first data output, and 
the second driver includes:
a second phase-locked loop configured to: receive the first clock signal from the second clock input: and provide an other instance of the second clock signal based on the first clock signal; and
a second digital interface configured to:
receive the first clock signal from the second clock input;
receive the remaining portion of the data frame from the second data input, at sequential rising and falling edge transitions the first clock signal;
extract a portion of the data frame addressed to the second driver; and
after extracting the portion of the data frame addressed to the second driver, provide a second remaining portion of the data frame to the second data output.
With respect to claim 17,
  provide an other instance of the second clock signal based on the first clock signal;
receive the first remainder of the data frame from the first driver;
remove a portion of the first remainder of the data frame addressed to the second driver;
after removing the portion of the first remainder of the data frame addressed to the second driver, provide a second remainder of the data frame to the data output; and 	control the second portion of the display according to the portion of the first remainder of the data frame addressed to the first driver and the other instance of the second clock signal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered. In further consideration and searches 1, 2, 3, 8 and 16 are rejected in view of the newly discloses art of Ju and Huang as discussed; claims 4-7, and 17-20 are objected to; and claims 9-11and 13-15 are allowed as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tomia (US 2012/0081349) discloses a display in Fig. 2 having a circuit (4) comprising a daisy chain of driver (IC1-IC5) that receives a first clock signal (CL) and generates second clock signals (CL1-CL4), and further receives pixel data for the daisy chain drivers (IC1-IC5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692